Exhibit 10.1



THIRD MASTER MANAGEMENT AGREEMENT
AND
PROPERTY MANAGEMENT AGREEMENT
AMENDMENT AGREEMENT


This THIRD MASTER MANAGEMENT AGREEMENT AND PROPERTY MANAGEMENT AGREEMENT
AMENDMENT AGREEMENT (this “Amendment Agreement”) is made and entered into as of
September 27, 2013, by and among Inland American Real Estate Trust, Inc., a
Maryland corporation, in its own capacity and in its capacity as parent company
for the owners of the various properties (the “Owner”), and Inland American
Industrial Management LLC, Inland American Office Management LLC and Inland
American Retail Management LLC, each a Delaware limited liability company
(collectively, the “Managers”).


RECITALS


WHEREAS, Owner and each Manager are parties to Master Management Agreements,
dated as of July 1, 2012, relating to properties managed by each Manager (the
“Master Management Agreements”);


WHEREAS, pursuant to the Master Management Agreements, the Owner and Managers
are parties to those certain individual property management agreements for
various properties, including but not limited to those properties listed in
Exhibit A (the “Property Management Agreements”);


WHEREAS, on August 30, 2013, the Master Management Agreements and Property
Management Agreements were amended to provide that (i) a Termination Notice (as
defined in the Master Management Agreements and Property Management Agreements)
must be delivered prior to September 30, 2013, to prevent the automatic renewal
of such agreements (the “Termination Notice Deadline”) and (ii) the expiration
date of each Master Management Agreement and Property Management Agreement is
January 31, 2014;


WHEREAS, in connection with the upcoming Termination Notice Deadline, the Owner
and Managers desire to amend the Master Management Agreements and Property
Management Agreements to (i) change the Termination Notice Deadline in each
Master Management Agreement and Property Management Agreement to October 31,
2013, and (ii) change the expiration date of each Master Management Agreement
and Property Management Agreement to February 28, 2014; and
 
WHEREAS, pursuant to Section 10 of each Master Management Agreement and Section
11 of each Property Management Agreement, the Owner and Managers may amend the
Master Management Agreements or Property Management Agreements pursuant to a
written agreement executed by the Owner and Managers.


NOW, THEREFORE, in consideration of mutual agreements as herein expressed and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 

 
 

--------------------------------------------------------------------------------

 

 
1.           Amendment to Master Management Agreements.  The Owner and Managers
hereby agree to amend Section 3(a) in each Master Management Agreement by
replacing “September 30, 2013” with “October 31, 2013” and “January 31, 2014”
with “February 28, 2014”.
 
2.           Amendment to Property Management Agreements.  The Owner and
Managers hereby agree to amend Section 1 in each Property Management Agreement
to provide that (i) the Termination Notice Deadline in each such agreement shall
be October 31, 2013, and (ii) the expiration date for each such agreement shall
be February 28, 2014.
 
3.           Full Force and Effect.  Except as amended hereby, the terms and
conditions of the Master Management Agreements and Property Management
Agreements shall remain in full force and effect.
 
4.           Modifications.  This agreement may not be amended or any provision
hereof waived or modified except by an instrument in writing signed by each of
the parties hereto.
 
5.           Governing Law.  This agreement shall be governed by, and construed
in accordance with, the laws of the state of Illinois, without regard to any
conflict of law provision that would require the application of the law of any
other jurisdiction.
 
6.           Counterparts.  This amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


 
 
[Signature pages follow]
 
 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first written above.
 
 

 
OWNER:
     
INLAND AMERICAN REAL ESTATE TRUST, INC.
             
By:   
/s/ Thomas P. McGuinness  
Name:  Thomas P. McGuinness
 
Title:     President

















[Signature page to Amendment Agreement]


 
 
 

--------------------------------------------------------------------------------

 


 
MANAGERS:
     
INLAND AMERICAN RETAIL MANAGEMENT LLC
         
By:   
/s/ Tom Lithgow  
Name:  Tom Lithgow
 
Title:     President
     
INLAND AMERICAN OFFICE MANAGEMENT LLC
         
By:   
/s/ Tom Lithgow  
Name:  Tom Lithgow
 
Title:     President
     
INLAND AMERICAN INDUSTRIAL MANAGEMENT LLC
         
By:   
/s/ Tom Lithgow  
Name:  Tom Lithgow
 
Title:     President

 


 
 


 
[Signature page to Amendment Agreement]


 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A



 
Building
Property Name
Address
City
ST
Manager
1
44114
11500 Melrose Ave (294 Tollway Venture)
11500 Melrose Avenue
Franklin Park
IL
Inland American Industrial Management LLC
2
44113
1800 Bruning
1800 Bruining Drive
Itasca
IL
Inland American Industrial Management LLC
3
44104
500 Hartland
500 North Lake Shore Drive
Hartland
WI
Inland American Industrial Management LLC
4
44107
55th Street
9625 55th Street
Kenosha
WI
Inland American Industrial Management LLC
5
44159
Atlas - St Paul
240 Chester Street
St. Paul
MN
Inland American Industrial Management LLC
6
44161
Atlas-New Ulm
17113 County Road 29
New Ulm
MN
Inland American Industrial Management LLC
7
44112
Baymeadow - Glen Burnie
6752 Baymeadow Drive
Glen Burnie
MD
Inland American Industrial Management LLC
8
44128
C&S - Aberdeen
100 Old Philadelphia Road
Aberdeen
MD
Inland American Industrial Management LLC
9
44163
C&S - Birmingham
422 Industrial Drive
Birmingham
AL
Inland American Industrial Management LLC
10
44126
C&S - North Hatfield
95 North Hatfield Road
Hatfield
MA
Inland American Industrial Management LLC
11
44127
C&S - South Hatfield
142 Elm Street
Hatfield
MA
Inland American Industrial Management LLC
12
44125
C&S - Westfield
56 Summit Lock Road
Westfield
MA
Inland American Industrial Management LLC
13
44102
Clarion
300 10th Street NW
Clarion
IA
Inland American Industrial Management LLC
14
44122
Coloma
4412 Coloma Road
Coloma
MI
Inland American Industrial Management LLC
15
44116
Deer Park Seaco
1114 Seaco Avenue
Deer Park
TX
Inland American Industrial Management LLC
16
44151
Devens Industrial
235 Barnum Road
Devens
MA
Inland American Industrial Management LLC
17
44108
Doral - Waukesha
21875 Doral Road
Waukesha
WI
Inland American Industrial Management LLC
18
44400
Haskell-Rolling Plains Detentional Facility
118 County Line Road 206
Haskell
TX
Inland American Industrial Management LLC
19
44401
Hudson Correctional Facility
3001 Juniper Street, County Road 45.5
Hudson
CO
Inland American Industrial Management LLC
20
44402
Imagine Avondale
950 North Elsieo C. Felix Jr. Way
Avondale
AZ
Inland American Industrial Management LLC
21
44403
Imagine Coolidge
1290 East Vah Ki Inn Road
Coolidge
AZ
Inland American Industrial Management LLC
22
44409
Imagine Coolidge II
1290 East Vah Ki Inn Road
Coolidge
AZ
Inland American Industrial Management LLC

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager
23
44407
Imagine Discovery
1728 Whitehead Road
Baltimore
MD
Inland American Industrial Management LLC
24
44404
Imagine Firestone
5753 Twilight Avenue
Firestone
CO
Inland American Industrial Management LLC
25
44408
Imagine Hope Lamond
6200 Kansas Avenue
Washington D.C.
 
Inland American Industrial Management LLC
26
44405
Imagine Indigo Ranch
6464 Peterson Road
Colorado Springs
CO
Inland American Industrial Management LLC
27
44406
Imagine Town Center
775 Town Center Blvd
Palm Coast
FL
Inland American Industrial Management LLC
28
44110
Industrial Drive
301 Industrial Drive
Horican
WI
Inland American Industrial Management LLC
29
44123
Kinston
104 Enterprise Blvd
Kinston
NC
Inland American Industrial Management LLC
30
44115
Kirk Road
315 Kirk Road
St. Charles
IL
Inland American Industrial Management LLC
31
44117
Libertyville Associates
700 N. Highway 45
Libertyville
IL
Inland American Industrial Management LLC
32
44121
Mount Zion Road
135 South Mt. Zion Road
Lebanon
IN
Inland American Industrial Management LLC
33
44118
Ottawa
421 E. Stevenson Road
Ottawa
IL
Inland American Industrial Management LLC
34
44119
Tri-State Holdings I
321 Foster Avenue
Wood Dale
IL
Inland American Industrial Management LLC
35
44120
Tri-State Holdings II
7300 Airport Road
Houston
TX
Inland American Industrial Management LLC
36
44106
Tri-State Holdings III
50 Indianhead Drive
Mosinee
WI
Inland American Industrial Management LLC
37
44111
Westport - Mechanicsburg
4500 Westport Drive
Mechanicsburg
PA
Inland American Industrial Management LLC
38
48000
11500 Market Street
11500 Market Street
Jacinto City
TX
Inland American Office Management LLC
39
48013
3801 S. Collins
3801 South Collins
Arlington
TX
Inland American Office Management LLC
40
48014
AT&T - St Louis
909 Chestnut Street
St Louis
MO
Inland American Office Management LLC
41
48003
AT&T Center - Chicago
2000 West AT&T Center Drive
Hoffman Estates
IL
Inland American Office Management LLC
42
48015
AT&T Cleveland
45 Erieview Plaza
Cleveland
OH
Inland American Office Management LLC
43
48002
Bridgeside Point Office Building
100 Technology Drive
Pittsburg
PA
Inland American Office Management LLC
44
48009
Commons Drive
3901 Liberty Street
Aurora
IL
Inland American Office Management LLC
45
48007
Denver Highlands
8822 South Ridgeline Blvd.
Highlands Ranch
CO
Inland American Office Management LLC

 
 
 
A-2

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager
46
48005
Dulles Executive Plaza
13530 & 13560 Dulles Technology Drive
Herndon
VA
Inland American Office Management LLC
47
48012
Houston Lakes
8900 Lakes at 610 Drive
Houston
TX
Inland American Office Management LLC
48
48010
Kinross Lakes
3900 Kinross Lakes Parkway
Richfield
OH
Inland American Office Management LLC
49
47100
MCP One
401 Pennsylvania Parkway
Indianapolis
IN
Inland American Office Management LLC
50
47108
MCP Three
501 Pennsylvania Parkway
Indianapolis
IN
Inland American Office Management LLC
51
47102
MCP Two
301 Pennsylvania Parkway
Indianapolis
IN
Inland American Office Management LLC
52
48011
Regional Road
725 North Regional Road
Greensboro
NC
Inland American Office Management LLC
53
48026
Sanofi Aventis - US Inc
55 Corporate Drive
Bridgewater
NJ
Inland American Office Management LLC
54
48008
Santee Riverview
101 RiverView Parkway
Santee
CA
Inland American Office Management LLC
55
46576
Suntrust-FL00956 Bushnell
107 Bushnell Plaza
Bushnell
FL
Inland American Retail Management LLC
56
46578
Suntrust-FL01204 Vierra
8226 North Wickam Road
Melbourne
FL
Inland American Retail Management LLC
57
46579
Suntrust-GA00695 Douglas Main
201 S. Peterson Avenue
Douglas
GA
Inland American Retail Management LLC
58
46580
Suntrust-MD00464 Bethesda Main Office
7500 Wisconsin Avenue
Bethesda
MD
Inland American Retail Management LLC
59
46581
Suntrust-NC00349 Six Forks
3620 Six Forks Road
Raleigh
NC
Inland American Retail Management LLC
60
46582
Suntrust-NC00388 Salem Group
2140 Country Club Road
Winston-Salem
NC
Inland American Retail Management LLC
61
46583
Suntrust-VA00772 Technology Center
1030 Wilmer Avenue
Richmond
VA
Inland American Retail Management LLC
62
48028
United Health - Frederick
800 Oak Street
Frederick
MD
Inland American Office Management LLC
63
48029
United Health - Green Bay
3100 AMS Boulevard
Green Bay
WI
Inland American Office Management LLC
64
48016
Worldgate Plaza
12801-12901 Worldgate Drive
Herndon
VA
Inland American Office Management LLC
65
44571
14th Street Market
2200 E. 14th Street
Plano
TX
Inland American Retail Management LLC
66
44649
95th And Cicero
9633 Cicero
Oak Lawn
IL
Inland American Retail Management LLC
67
44645
Alcoa Exchange
Alcoa Road at I-30
Bryant
AR
Inland American Retail Management LLC
68
44646
Alcoa Exchange II
20815 - 20825 I 30
Benton
AR
Inland American Retail Management LLC

 
 
 
A-3

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

69
44659
Anderson Central
651 SR 28 Bypass
Anderson
SC
Inland American Retail Management LLC
70
40101
Antoine Town Center
12430 Tomball Pkwy
Houston
TX
Inland American Retail Management LLC
71
44505
Atascocita Shopping Center
7072 Fm 1960 East
Humble
TX
Inland American Retail Management LLC
72
44660
Bartow Marketplace
103 Marketplace Blvd
Cartersville
GA
Inland American Retail Management LLC
73
40103
Bay Colony
2955 S Gulf Freeway
League City
TX
Inland American Retail Management LLC
74
40106
Bay Colony II
NWC of I-45 & FM 646
League City
TX
Inland American Retail Management LLC
75
44655
Bear Creek Village Center
Clinton Keith Road & I-15
Wildomar
CA
Inland American Retail Management LLC
76
44572
Bellerive Plaza
170 Bellerive Boulevard
Nicholasville
KY
Inland American Retail Management LLC
77
44677
Bent Tree Plaza
7901 Falls of Neuse Road
Raleigh
NC
Inland American Retail Management LLC
78
44553
Bi-Lo - Greenville
1315 S. Pleasantburg
Greenville
SC
Inland American Retail Management LLC
79
40104
Blackhawk Town Center
9885 Blackhawk Blvd
Houston
TX
Inland American Retail Management LLC
80
48914
Block 121 Retail
20th Street South & 2nd Avenue South
Birmingham
AL
Inland American Retail Management LLC
81
44663
Boynton Commons
333-339 N Congress Avenue
Boynton Beach
FL
Inland American Retail Management LLC
82
44573
Brandon Centre South
1903 Lumsden Road
Brandon
FL
Inland American Retail Management LLC
83
44554
Brooks Corner
3143 Se Military Rd
San Antonio
TX
Inland American Retail Management LLC
84
44664
Buckhead Crossing
Sidney Marcus Blvd & Piedmont Road
Atlanta
GA
Inland American Retail Management LLC
85
44536
Buckhorn Plaza
60-76 Lunger Drive
Bloomsburg
PA
Inland American Retail Management LLC
86
44653
Campus Marketplace
300 S Twin Oaks Valley Road
San Marcos
CA
Inland American Retail Management LLC
87
44657
Centerplace Of Greeley
4500 Centerplace Drive
Greeley
CO
Inland American Retail Management LLC
88
44570
Chesapeake Commons
4107 Portsmouth Boulevard
Chesapeake
VA
Inland American Retail Management LLC
89
44656
Cheyenne Meadows
817 Cheyenne Meadows Road
Colorado Springs
CO
Inland American Retail Management LLC
90
44508
Chili's - Hunting Bayou
11510 East Freeway
Jacinto City
TX
Inland American Retail Management LLC
91
44529
Cinemark - Jacinto City
11450 East Freeway
Jacinto City
TX
Inland American Retail Management LLC

 
 
 
A-4

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

92
46044
Citizens CFG-NH - 06 Manchester OFFICE
875 Elm Street
Manchester
NH
Inland American Retail Management LLC
93
46050
Citizens CFG-NY - 02 Plattsburgh
6 Oak Street
Plattsburgh
NY
Inland American Retail Management LLC
94
46072
Citizens CFG-PA - 16 Dallastown
45 E. Main St
Dallastown
PA
Inland American Retail Management LLC
95
46142
Citizens CFG-PA - 88 York RETAIL
1 N. George St.
York
PA
Inland American Retail Management LLC
96
46149
Citizens CFG-RI - 08 Providence OFFICE
870 Westminster Street
Providence
RI
Inland American Retail Management LLC
97
44611
CITIZENSCFG) MELLON BANK BLDG
13 The Circle
Georgetown
DE
Inland American Retail Management LLC
98
48918
Cityville Retail
2690 W. Haskell Ave
Dallas
TX
Inland American Retail Management LLC
99
44669
Coweta Crossing
370 Bullsboro Drive
Newnan
GA
Inland American Retail Management LLC
100
44574
Cross Timbers Court
745 Cross Timbers Road
Flower Mound
TX
Inland American Retail Management LLC
101
44569
Crossroads At Chesapeake Square
4107 Portsmouth Boulevard
Chesapeake
VA
Inland American Retail Management LLC
102
44575
Custer Creek
3411-3501 Custer Parkway
Richardson
TX
Inland American Retail Management LLC
103
40102
Cyfair Town Center
17445 Spring Cypress
Cypress
TX
Inland American Retail Management LLC
104
40107
Cyfair Town Center II
NEC of Highway 290 & Spring Cypress Road
Cypress
TX
Inland American Retail Management LLC
105
44510
Cypress Town Center
12220 Jones Road
Houston
TX
Inland American Retail Management LLC
106
44576
Donelson Plaza
2500 Lebanon Pike
Nashville
TN
Inland American Retail Management LLC
107
44686
Dothan Pavilion
4601 Montgomery Hwy
Dothan
AL
Inland American Retail Management LLC
108
44577
East Gate
250 Eastgate Drive
Aiken
SC
Inland American Retail Management LLC
109
44503
Eldridge Town Center
12330 Fm 1960 Rd W
Houston
TX
Inland American Retail Management LLC
110
44557
Fabyan Randall Plaza
1980 Fabyan Parkway
Batavia
IL
Inland American Retail Management LLC
111
44682
Fairview Market
655 Fairview Road
Simpsonville
SC
Inland American Retail Management LLC
112
48931
Fields Apartment Retail
1333 Fenbrook Lane
Bloomington
IN
Inland American Retail Management LLC
113
44578
Flower Mound Crossing
2600-2650 Flower Mound Road
Flower Mound
TX
Inland American Retail Management LLC
114
44617
Forest Plaza
760-790 West Johnson Street
Fond du Lac
WI
Inland American Retail Management LLC

 
 
 
A-5

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

115
44579
Fury's Ferry
403 Furys Ferry Road
Augusta
GA
Inland American Retail Management LLC
116
44654
Garden Village
28090 S. Western Avenue
San Pedro
CA
Inland American Retail Management LLC
117
44668
Gateway Market Center
7751-8229 9th Street N
St Petersburg
FL
Inland American Retail Management LLC
118
44666
Gateway Plaza
1305-1375 Western Blvd
Jacksonville
NC
Inland American Retail Management LLC
119
44561
Glendale Heights I, II, III
125 East Army Trail Road
Glendale Heights
IL
Inland American Retail Management LLC
120
44704
Grafton Commons
Port Washington Road / Hwy 60
Grafton
WI
Inland American Retail Management LLC
121
44592
Gravois Dillon Plaza
5301-5315 Caroline Drive 1 Dillon Plaza
High Ridge
MO
Inland American Retail Management LLC
122
44689
Heritage Crossing
3401 Raleigh Road Parkway
Wilson
NC
Inland American Retail Management LLC
123
44580
Heritage Heights
4000-4020 William D. Tate Avenue
Grapevine
TX
Inland American Retail Management LLC
124
44674
Heritage Plaza - Chicago
Army Trail Road & County Farm Road
Carol Stream
IL
Inland American Retail Management LLC
125
44514
Highland Plaza
1520 S Mason Rd
Katy
TX
Inland American Retail Management LLC
126
44647
Hillsborough (Winston)
404 Hillsborough St.
Raleigh
NC
Inland American Retail Management LLC
127
44667
Hiram Pavilion
5220 Jimmy Lee Smith Pkwy
Hiram
GA
Inland American Retail Management LLC
128
44582
Hunter's Glen Crossing
3945 Legacy Drive
Plano
TX
Inland American Retail Management LLC
129
44501
Hunting Bayou
11420 East FWY I-10
Jacinto City
TX
Inland American Retail Management LLC
130
47101
Intech Retail
6335 Intech Commons Drive
Indianapolis
IN
Inland American Retail Management LLC
131
44683
James Center
6901 S. 19th Street
Tacoma
WA
Inland American Retail Management LLC
132
44583
Josey Oaks
4112 North Josey Lane
Carrollton
TX
Inland American Retail Management LLC
133
44616
Lakeport Commons
5101 Sergeant Road
Sioux City
IA
Inland American Retail Management LLC
134
44595
Legacy Crossing
State Route 95 & US Route 23
Marion
OH
Inland American Retail Management LLC
135
44560
Lexington Road
1575 Lexington Road
Athens
GA
Inland American Retail Management LLC
136
44555
Lincoln Mall
622 George Washington Highway
Lincoln
RI
Inland American Retail Management LLC
137
44558
Lincoln Village
6165 North Lincoln Avenue
Chicago
IL
Inland American Retail Management LLC

 
 
 
A-6

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

138
44725
Logan's Roadhouse
3060 West Sand Lake Road
Orlando
FL
Inland American Retail Management LLC
139
44612
Lord Salisbury Center
2645 N. Salisbury Road
Salisbury
MD
Inland American Retail Management LLC
140
44566
Market At Morse / Hamilton
1320-1380 North Hamilton Road
Columbus
OH
Inland American Retail Management LLC
141
44584
Market At Westlake
3700 Bee Caves Road
Westlake Hills
TX
Inland American Retail Management LLC
142
44619
Mckinney Town Crossing
8800 State Highway 121
McKinney
TX
Inland American Retail Management LLC
143
44658
Merchants Crossing
1500 Placida Road
Englewood
FL
Inland American Retail Management LLC
144
44614
Middleburg Crossing
2640 Blanding Blvd
Middleburg
FL
Inland American Retail Management LLC
145
44900
Monadnock Condo Assoc
30 Ash Brook Road
Keene
NH
Inland American Retail Management LLC
146
44539
Monodnock Marketplace
30 Ash Brook Road
Keene
NH
Inland American Retail Management LLC
147
44564
New Forest Crossing II
6025 Sam Houston Parkway
Houston
TX
Inland American Retail Management LLC
148
44559
Newtown Road
629 Newtown Road
Virginia Beach
VA
Inland American Retail Management LLC
149
44596
Northwest Marketplace
13706 - 13846 Northwest Freeway
Houston
TX
Inland American Retail Management LLC
150
44504
NTB Eldridge
12150 Fm 1960 Rd W
Houston
TX
Inland American Retail Management LLC
151
44661
Palm Harbor Shopping Center
100 Palm Coast Pkwy NE
Palm Coast
FL
Inland American Retail Management LLC
152
44671
Paradise Place
4075 Haverhill Road N
West Palm Beach
FL
Inland American Retail Management LLC
153
44535
Paradise Shops Of Largo
10411 Ulmerton Road
Largo
FL
Inland American Retail Management LLC
154
44585
Park West Plaza
302-322 Park Boulevard
Grapevine
TX
Inland American Retail Management LLC
155
44562
Parkway Centre North
1656 Stringtown Road
Grove City
OH
Inland American Retail Management LLC
156
44568
Parkway Centre North Bldg B
1656 Stringtown Road
Grove City
OH
Inland American Retail Management LLC
157
44685
Pavilion At Laquinta
79220 Hwy 111
LaQuinta
CA
Inland American Retail Management LLC
158
44593
Pavilions At Hartman Heritage
I-70 and Little Blue Parkway
Independence
MO
Inland American Retail Management LLC
159
44662
Peachland Promenade
24123 Peachland Blvd
Port Charlotte
FL
Inland American Retail Management LLC
160
44620
Penn Park
1401 SW 74th Street
Oklahoma City
OK
Inland American Retail Management LLC

 
 
 
A-7

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

161
44586
Pioneer Plaza
701 East Cartwright Road
Mesquite
TX
Inland American Retail Management LLC
162
44676
Pleasant Hill Square
2205 Pleasant Hill Road
Duluth
GA
Inland American Retail Management LLC
163
44648
Poplin Place
2901 W US HWY 74
Monroe
NC
Inland American Retail Management LLC
164
40105
Prestonwood Town Center
5301 Belt Line Road
Dallas
TX
Inland American Retail Management LLC
165
44690
Promenade - Fultondale
Walkers Chapel Road & I-65
Fultondale
AL
Inland American Retail Management LLC
166
44613
Riverstone Shopping Center
Hwy 6 and 1092 South
Missouri City
TX
Inland American Retail Management LLC
167
44587
Riverview Village
1050 N.E. Green Oaks Boulevard
Arlington
TX
Inland American Retail Management LLC
168
40112
Rockwell Plaza
NW Expressway
Oklahoma City
OK
Inland American Retail Management LLC
169
44672
Rose Creek
4403 Towne Lake Parkway
Woodstock
GA
Inland American Retail Management LLC
170
44681
Rosewood Shopping Center
2800 Rosewood Drive
Columbia
SC
Inland American Retail Management LLC
171
44509
Saltgrass Restaurant - Hunting Bayou
11900 East Freeway I-10
Jacinto City
TX
Inland American Retail Management LLC
172
44679
Sarasota Pavilion
6507 S Tamiami Trail
Sarasota
FL
Inland American Retail Management LLC
173
44588
Scofield Crossing
1700 West Parmer Lane
Austin
TX
Inland American Retail Management LLC
174
44563
Sherman Plaza
1600 - 1620 Sherman Avenue
Evanston
IL
Inland American Retail Management LLC
175
44531
Sherman Town Center
3606 Town Center
Sherman
TX
Inland American Retail Management LLC
176
44694
Sherman Town Center II
845 North Creek Drive
Sherman
TX
Inland American Retail Management LLC
177
44589
Shiloh Square
2645 Arapaho Road
Garland
TX
Inland American Retail Management LLC
178
44650
Siegen Plaza
6700-6800 Siegan Lane
Baton Rouge
LA
Inland American Retail Management LLC
179
44675
Silverlake
3158 Dixie Highway
Erlanger
KY
Inland American Retail Management LLC
180
40109
Sonic At Antoine Town Center
12710 Tomball Pkwy
Houston
TX
Inland American Retail Management LLC
181
40114
South Frisco Village
2930 Preston Road
Frisco
TX
Inland American Retail Management LLC
182
44652
Southgate Village
1920 Hwy 31 South
Pelham
AL
Inland American Retail Management LLC
183
44695
Sparks Crossing
101 Los Altos Pkwy
Sparks
NV
Inland American Retail Management LLC

 
 
 
A-8

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

184
44527
Spring Town Center
21106 Kuykendahl Rd.
Spring
TX
Inland American Retail Management LLC
185
44615
Spring Town Center III
21106 Kuykendahl Rd.
Spring
TX
Inland American Retail Management LLC
186
40110
Stables Town Center I
18425 Champion Forest Dr.
Spring
TX
Inland American Retail Management LLC
187
40111
Stables Town Center II
8765 Spring Cypress
Spring
TX
Inland American Retail Management LLC
188
44565
State Street Market
6380 E. State Street
Rockford
IL
Inland American Retail Management LLC
189
48801
Stone Creek Crossing
900 Barnes Dr
San Marcos
TX
Inland American Retail Management LLC
190
40113
Stone Ridge Market
20935 US HWY 281 N
San Antonio
TX
Inland American Retail Management LLC
191
44680
Stonecrest Marketplace
8000 Mall Parkway
Lithonia
GA
Inland American Retail Management LLC
192
44552
Stop & Shop - Sicklerville
542 Berlin-Cross Key
Sicklerville
NJ
Inland American Retail Management LLC
193
44551
Stop N Shop - Bristol
605 Metacom Ave
Bristol
RI
Inland American Retail Management LLC
194
44546
Stop N Shop - Cumberland
70 Mendon Rd
Cumberland
RI
Inland American Retail Management LLC
195
44550
Stop N Shop - Framingham
19 Temple Street
Framingham
MA
Inland American Retail Management LLC
196
44540
Stop N Shop - Hyde Park
5 St. Andrews Rd.
Hyde Park
NY
Inland American Retail Management LLC
197
44547
Stop N Shop - Malden
99 Charles St
Malden
MA
Inland American Retail Management LLC
198
44549
Stop N Shop - Southington
505 N. Main Street
Southington
CT
Inland American Retail Management LLC
199
44548
Stop N Shop - Swampscott
450 Paradise Road
Swampscott
MA
Inland American Retail Management LLC
200
44618
Streets Of Cranberry
20406 - 20436 Route 19
Cranberry Township
PA
Inland American Retail Management LLC
201
44651
Streets Of Indian Lake
1418 Callender Lane
Hendersonville
TN
Inland American Retail Management LLC
202
44590
Suncreek Village
7801 Alma Drive
Plano
TX
Inland American Retail Management LLC
203
46158
Suntrust-AL00107 Muscle Shoals Branch
1411 Woodward Avenue
Muscle Shoals
AL
Inland American Retail Management LLC
204
46157
Suntrust-AL00121 Shoal Creek Branch
300 US Highway 43
Killen
AL
Inland American Retail Management LLC
205
46160
Suntrust-FL00122 Clark Road Office
5727 Clark Road
Sarasota
FL
Inland American Retail Management LLC
206
46161
Suntrust-FL00124 Sunwest Office
4125 State Road 60
Vero Beach
FL
Inland American Retail Management LLC

 
 
 
A-9

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

207
46162
Suntrust-FL00127 Fort Meade Branch
214 West Broadway
Fort Meade
FL
Inland American Retail Management LLC
208
46163
Suntrust-FL00129 St. Lucie West Office
1301 Northwest St. Lucie West Blvd.
Port St. Lucie
FL
Inland American Retail Management LLC
209
46164
Suntrust-FL00133 Highlands Branch
3005 Lakeland Highlands Road
Lakeland
FL
Inland American Retail Management LLC
210
46165
Suntrust-FL00134 Imperial Lakes Branch
5980 Imperial Parkway
Mulberry
FL
Inland American Retail Management LLC
211
46166
Suntrust-FL00140 Lake Mary Branch
4240 West Lake Mary Boulevard
Lake Mary
FL
Inland American Retail Management LLC
212
46167
Suntrust-FL00149 Haile Plantation Branch
5303 Southwest 91st Drive
Gainesville
FL
Inland American Retail Management LLC
213
46168
Suntrust-FL00152 Millhopper Branch
3814 Northwest 43rd Street
Gainesville
FL
Inland American Retail Management LLC
214
46169
Suntrust-FL00167 Cordova Office
4400 Bayou Boulevard
Pensacola
FL
Inland American Retail Management LLC
215
46170
Suntrust-FL00168 Tiger Point Office
3301 Gulf Breeze Parkway
Gulf Breeze
FL
Inland American Retail Management LLC
216
46171
Suntrust-FL00175 North Beneva Office
3577 Fruitville Road
Sarasota
FL
Inland American Retail Management LLC
217
46172
Suntrust-FL00178 Bayonet Point Branch
7612 State Road 52
Bayonet Point
FL
Inland American Retail Management LLC
218
46173
Suntrust-FL00187 Walden Woods Office
308 West Alexander Street
Plant City
FL
Inland American Retail Management LLC
219
46174
Suntrust-FL00192 Miracle Mile Office
2231 Indian River Boulevard
Vero Beach
FL
Inland American Retail Management LLC
220
46175
Suntrust-FL00193 Hobe Sound Office
9955 Southeast Federal Highway
Hobe Sound
FL
Inland American Retail Management LLC
221
46176
Suntrust-FL00198 North Port Office
7061 South U.S. Highway #1
Port St. Lucie
FL
Inland American Retail Management LLC
222
46177
Suntrust-FL00206 Mount Dora Branch
200 East Fifth Avenue
Mount Dora
FL
Inland American Retail Management LLC
223
46178
Suntrust-FL00218 Daytona Beach Shores B
2300 South Atlantic Avenue
Daytona Beach
FL
Inland American Retail Management LLC
224
46179
Suntrust-FL00243 Marianna Downtown Office
4425 Lafayette Street
Marianna
FL
Inland American Retail Management LLC
225
46180
Suntrust-FL00264 Land O'Lakes Branch
21744 State Road 54
Lutz
FL
Inland American Retail Management LLC
226
46182
Suntrust-FL00281 St. Augustine Office
1850 U.S. Highway 1 South
St. Augustine
FL
Inland American Retail Management LLC
227
46183
Suntrust-FL00303 South Beach Office
3720 South Third Street
Jacksonville
FL
Inland American Retail Management LLC
228
46184
Suntrust-FL00304 Regency Square Office
344 Monument Road
Jacksonville
FL
Inland American Retail Management LLC

 
 
 
A-10

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

229
46186
Suntrust-FL00335 Osprey Office
1100 South Tamiami Trail
Osprey
FL
Inland American Retail Management LLC
230
46187
Suntrust-FL00948 East Boca Raton Office
880 East Palmetto Park Road
Boca Raton
FL
Inland American Retail Management LLC
231
46188
Suntrust-FL00953 West Tamarac Office
7879 West Commercial Boulevard
Tamarac
FL
Inland American Retail Management LLC
232
46189
Suntrust-FL00961 Pompano Beach
1409 East Atlantic Boulevard
Pompano Beach
FL
Inland American Retail Management LLC
233
46191
Suntrust-FL00981 23rd Street Office
511 West 23rd Street
Panama City
FL
Inland American Retail Management LLC
234
46193
Suntrust-FL01000 West St. Cloud Branch
4290 13th Street
St. Cloud
FL
Inland American Retail Management LLC
235
46194
Suntrust-FL01033 Granada Boulevard Branch
113 East Granada Boulevard
Ormond Beach
FL
Inland American Retail Management LLC
236
46195
Suntrust-FL01034 Bill France Boulevard
299 Bill France Boulevard
Daytona Beach
FL
Inland American Retail Management LLC
237
46196
Suntrust-FL01035 West Ormond Branch
160 N. Nova Road
Ormond Beach
FL
Inland American Retail Management LLC
238
46197
Suntrust-FL01038 Deltona Branch
892 Deltona Boulevard
Deltona
FL
Inland American Retail Management LLC
239
46199
Suntrust-FL01044 Riverside Office
100 Northwest 12th Avenue
Miami
FL
Inland American Retail Management LLC
240
46200
Suntrust-FL01049 Ormond Towne Square Branch
1470 West Granada Boulevard
Ormond Beach
FL
Inland American Retail Management LLC
241
46201
Suntrust-FL01066 Southside Office
745 South Broad Street
Brooksville
FL
Inland American Retail Management LLC
242
46203
Suntrust-FL01070 Spring Hill Office
7319 Spring Hill Drive
Spring Hill
FL
Inland American Retail Management LLC
243
46204
Suntrust-FL01076 Inverness Branch
408 South U.S. Highway 41
Inverness
FL
Inland American Retail Management LLC
244
46205
Suntrust-FL01092 Pembroke Pines
10000 Taft Street
Pembroke Pines
FL
Inland American Retail Management LLC
245
46207
Suntrust-FL01105 Indian Harbour Beach B
314 East Eau Gallie Boulevard
Indian Harbour Beach
FL
Inland American Retail Management LLC
246
46208
Suntrust-FL01106 Lake Washington Branch
2458 North Wickham Road
Melbourne
FL
Inland American Retail Management LLC
247
46210
Suntrust-FL01117 Pine Hills Branch
5025 West Colonial Drive
Orlando
FL
Inland American Retail Management LLC
248
46211
Suntrust-FL01142 South 436 Lake Margare
3800 South Semoran Boulevard
Orlando
FL
Inland American Retail Management LLC
249
46212
Suntrust-FL01151 University Boulevard B
3191 University Boulevard
Winter Park
FL
Inland American Retail Management LLC
250
46214
Suntrust-FL01158 West Central Office
6300 Central Avenue
St. Petersburg
FL
Inland American Retail Management LLC

 
 
 
A-11

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

251
46216
Suntrust-FL01174 Tuscawilla Branch
5775 Red Bug Lake Road
Casselberry
FL
Inland American Retail Management LLC
252
46217
Suntrust-FL01188 Fruitland Park Branch
3290 US Highway 41127
Fruitland Park
FL
Inland American Retail Management LLC
253
46218
Suntrust-FL01198 Rockledge Branch
234 Barton Boulevard
Rockledge
FL
Inland American Retail Management LLC
254
46219
Suntrust-FL01212 Flagler Plaza Branch
100 Flagler Plaza Drive
Palm Coast
FL
Inland American Retail Management LLC
255
46220
Suntrust-FL01215 North Causeway Branch
111 North Causeway
New Smyrna Beach
FL
Inland American Retail Management LLC
256
46221
Suntrust-FL01222 Pasco Square Office
4041 Rowan Road
New Port Richey
FL
Inland American Retail Management LLC
257
46222
Suntrust-FL01235 Countryside Office
26627 US Highway 19 North
Clearwater
FL
Inland American Retail Management LLC
258
46223
Suntrust-FL01236 East Clearwater Office
2150 Cleveland Street
Clearwater
FL
Inland American Retail Management LLC
259
46225
Suntrust-FL01246 Sabal Park Office
9601 East Martin Luther King Junior Boul
Tampa
FL
Inland American Retail Management LLC
260
46226
Suntrust-FL01258 Seminole Office
7405 Seminole Boulevard
Seminole
FL
Inland American Retail Management LLC
261
46227
Suntrust-FL01287 North Lakeland Branch
1075 Carpenters Way
Lakeland
FL
Inland American Retail Management LLC
262
46229
Suntrust-FL01346 South Ocala Branch
111 Southwest 17th Street
Ocala
FL
Inland American Retail Management LLC
263
46230
Suntrust-FL01349 Golden Hills Office
4800 Northwest Blichton Road
Ocala
FL
Inland American Retail Management LLC
264
46231
Suntrust-FL01354 Executive Park Office
3990 Southwest State Road 200
Ocala
FL
Inland American Retail Management LLC
265
46232
Suntrust-FL01355 Lakewood Office
4142 Sixth Street South
St. Petersburg
FL
Inland American Retail Management LLC
266
46233
Suntrust-FL01367 Okeechobee Branch
815 South Parrott Avenue
Okeechobee
FL
Inland American Retail Management LLC
267
46234
Suntrust-GA00329 Buckhead Branch
3020 Peachtree Road  Northwest
Atlanta
GA
Inland American Retail Management LLC
268
46236
Suntrust-GA00338 Northside Parkway Branch
3300 Northside Parkway  Northwest
Atlanta
GA
Inland American Retail Management LLC
269
46237
Suntrust-GA00344 Sandy Springs Branch
5898 Roswell Road  Northeast
Atlanta
GA
Inland American Retail Management LLC
270
46239
Suntrust-GA00350 Rockbridge Memorial Branch
3850 Rockbridge Road
Stone Mountain
GA
Inland American Retail Management LLC
271
46240
Suntrust-GA00362 Panola Road Branch
2843 Panola Road
Lithonia
GA
Inland American Retail Management LLC
272
46241
Suntrust-GA00369 Shannon Mall Branch
4601 Jonesboro Road
Union City
GA
Inland American Retail Management LLC

 
 
 
A-12

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

273
46242
Suntrust-GA00371 Peachtree City Branch
103 City Circle
Peachtree City
GA
Inland American Retail Management LLC
274
46243
Suntrust-GA00379 Chamblee-Peachtree Ind
5370 Peachtree Industrial
Chamblee
GA
Inland American Retail Management LLC
275
46244
Suntrust-GA00382 Stone Mountain Branch
5473 East Mountain Street
Stone Mountain
GA
Inland American Retail Management LLC
276
46245
Suntrust-GA00384 Spalding Corners Branch
7840 Holcomb Bridge Road
Norcross
GA
Inland American Retail Management LLC
277
46246
Suntrust-GA00390 Fairburn Road Branch
5641 Fairburn Road
Douglasville
GA
Inland American Retail Management LLC
278
46247
Suntrust-GA00428 Gwinnett Place Branch
2171 Pleasant Hill Road
Duluth
GA
Inland American Retail Management LLC
279
46248
Suntrust-GA00449 Stockbridge Branch
4986 North Henry Boulevard
Stockbridge
GA
Inland American Retail Management LLC
280
46249
Suntrust-GA00454 Court Square Branch
930 Main Street
Conyers
GA
Inland American Retail Management LLC
281
46250
Suntrust-GA00465 Southlake Branch
1235 Southlake Circle
Morrow
GA
Inland American Retail Management LLC
282
46251
Suntrust-GA00473 Cumberland Branch
2755 Cumberland Parkway
Atlanta
GA
Inland American Retail Management LLC
283
46252
Suntrust-GA00474 Marietta Branch
47 Whitlock Avenue
Marietta
GA
Inland American Retail Management LLC
284
46253
Suntrust-GA00475 Merchants Walk Branch
1331 Johnson Ferry Road
Marietta
GA
Inland American Retail Management LLC
285
46254
Suntrust-GA00476 Barrett Parkway Branch
1184 Barrett Parkway
Kennesaw
GA
Inland American Retail Management LLC
286
46257
Suntrust-GA00507 Washington Road Tho
658 Main Street
Thomson
GA
Inland American Retail Management LLC
287
46258
Suntrust-GA00509 Washington Road Evans
4212 Washington Road
Evans
GA
Inland American Retail Management LLC
288
46259
Suntrust-GA00531 Bradley Park Branch
1645 Bradley Park Drive
Columbus
GA
Inland American Retail Management LLC
289
46260
Suntrust-GA00588 Derenne Avenue Branch
610 East Derenne Avenue
Savannah
GA
Inland American Retail Management LLC
290
46261
Suntrust-GA00591 Skidaway Branch
2815 Skidaway Road
Savannah
GA
Inland American Retail Management LLC
291
46263
Suntrust-GA00653 Gray Highway Office
1104 Gray Highway
Macon
GA
Inland American Retail Management LLC
292
46264
Suntrust-GA00686 Five Points Branch
300 South Mock Road
Albany
GA
Inland American Retail Management LLC
293
46265
Suntrust-GA00704 Sylvester Office
201 North Isabella Street
Sylvester
GA
Inland American Retail Management LLC
294
46266
Suntrust-GA00715 Altama Office
4410 Altama Avenue
Brunswick
GA
Inland American Retail Management LLC
295
46268
Suntrust-GA00738 Gaines School Road Off
180 Gaines School Road
Athens
GA
Inland American Retail Management LLC

 
 
 
A-13

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

296
46269
Suntrust-GA00743 Madison Office
286 Hancock Street
Madison
GA
Inland American Retail Management LLC
297
46270
Suntrust-GA00849 NCF: Cartersville
827 Joe Frank Harris Pkwy
Cartersville
GA
Inland American Retail Management LLC
298
46271
Suntrust-MD00224 Historic Annapolis
152 Main Street
Annapolis
MD
Inland American Retail Management LLC
299
46273
Suntrust-MD00276 Prince FrederickFox R
597 Solomons Island Road N.
Prince Frederick
MD
Inland American Retail Management LLC
300
46274
Suntrust-MD00286 Glen Burnie Branch
100 Crain Hwy.  S.W.
Glen Burnie
MD
Inland American Retail Management LLC
301
46275
Suntrust-MD00297 Cambridge
403 Academy Street
Cambridge
MD
Inland American Retail Management LLC
302
46276
Suntrust-MD00304 Cockeysville
9701 York Road
Cockeysville
MD
Inland American Retail Management LLC
303
46278
Suntrust-MD00311 Avondale
1900 Queens Chapel Road
Avondale
MD
Inland American Retail Management LLC
304
46279
Suntrust-NC00133 NCF: Apex
202 S Salem Street
Apex
NC
Inland American Retail Management LLC
305
46280
Suntrust-NC00136 NCF: Arden
2397 Hendersonville Road
Arden
NC
Inland American Retail Management LLC
306
46281
Suntrust-NC00138 NCF: Asheboro
272 N Fayetteville St
Asheboro
NC
Inland American Retail Management LLC
307
46282
Suntrust-NC00148 NCF: Bessemer City
125 E Virginia Ave
Bessemer City
NC
Inland American Retail Management LLC
308
46284
Suntrust-NC00191 NCF: Carmel Commons
7801 Pineville-Matthews Rd
Charlotte
NC
Inland American Retail Management LLC
309
46285
Suntrust-NC00199 NCF: Charlotte Plaza
4441 The Plaza
Charlotte
NC
Inland American Retail Management LLC
310
46286
Suntrust-NC00201 NCF: Sardis Rd aka Gal
1935 Galleria Blvd
Charlotte
NC
Inland American Retail Management LLC
311
46287
Suntrust-NC00205 NCF: Wilmar
818 Church Street  North
Concord
NC
Inland American Retail Management LLC
312
46288
Suntrust-NC00210 NCF: Creedmoor
201 S Main Street
Creedmoor
NC
Inland American Retail Management LLC
313
46289
Suntrust-NC00213 NCF: Dunn
2100 W Cumberland St
Dunn
NC
Inland American Retail Management LLC
314
46290
Suntrust-NC00226 NCF: Croasdaile
1821 Hillandale Rd
Durham
NC
Inland American Retail Management LLC
315
46291
Suntrust-NC00230 NCF: Bethesda
1611 S Miami Blvd
Durham
NC
Inland American Retail Management LLC
316
46292
Suntrust-NC00262 NCF: Cone Boulevard
701 E Cone Boulevard
Greensboro
NC
Inland American Retail Management LLC
317
46293
Suntrust-NC00266 NCF: Adams Farm
5705 High Point Road
Greensboro
NC
Inland American Retail Management LLC
318
46294
Suntrust-NC00273 NCF: Airpark
7804 National Service Rd
Greensboro
NC
Inland American Retail Management LLC

 
 
 
A-14

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

319
46295
Suntrust-NC00279 NCF: South Elm St
1601 S Elm-Eugene Street
Greensboro
NC
Inland American Retail Management LLC
320
46296
Suntrust-NC00280 NCF: Harrisburg
4720 Highway 49 S
Harrisburg
NC
Inland American Retail Management LLC
321
46297
Suntrust-NC00282 NCF: Hendersonville Ma
222 S Main Street
Hendersonville
NC
Inland American Retail Management LLC
322
46298
Suntrust-NC00301 NCF: Mulberry
110 Mulberry St SW
Lenoir
NC
Inland American Retail Management LLC
323
46299
Suntrust-NC00303 NCF: Tyro
4394 S NC Hwy 150
Lexington
NC
Inland American Retail Management LLC
324
46300
Suntrust-NC00306 NCF: Mebane
204 W Center Street
Mebane
NC
Inland American Retail Management LLC
325
46301
Suntrust-NC00318 NCF: Oxford:  Main St
140 W Main St
Oxford
NC
Inland American Retail Management LLC
326
46302
Suntrust-NC00320 NCF: Pittsboro
88 Hillsboro Street
Pittsboro
NC
Inland American Retail Management LLC
327
46303
Suntrust-NC00355 NCF: North Madison
804 N Madison Blvd
Roxboro
NC
Inland American Retail Management LLC
328
46304
Suntrust-NC00358 NCF: Rural Hall
7880 Broad Street
Rural Hall
NC
Inland American Retail Management LLC
329
46305
Suntrust-NC00362 NCF: Statesville Blvd
2070 Statesville Blvd
Salisbury
NC
Inland American Retail Management LLC
330
46306
Suntrust-NC00365 NCF: Stanley
416 Highway 27 S
Stanley
NC
Inland American Retail Management LLC
331
46309
Suntrust-NC00368 NCF: Sylva Main
624 W Main St
Sylva
NC
Inland American Retail Management LLC
332
46310
Suntrust-NC00374 NCF: Walnut Cove Main
234 N Main St.
Walnut Cove
NC
Inland American Retail Management LLC
333
46312
Suntrust-NC00389 NCF: Ogburn Station
4306 N Liberty Street
Winston-Salem
NC
Inland American Retail Management LLC
334
46313
Suntrust-NC00393 NCF: Yadkinville:  Sta
200 S State St
Yadkinville
NC
Inland American Retail Management LLC
335
46315
Suntrust-SC00151 NCF: Pleasantburg
201 S Pleasantburg Dr.
Greenville
SC
Inland American Retail Management LLC
336
46316
Suntrust-SC00152 NCF: Wade Hampton
2111 Wade Hampton Blvd
Greenville
SC
Inland American Retail Management LLC
337
46317
Suntrust-SC00154 NCF: Woodruff Road
1610 Woodruff Road
Greenville
SC
Inland American Retail Management LLC
338
46318
Suntrust-SC00159 NCF: Berea
55 Farrs Bridge Road
Greenville
SC
Inland American Retail Management LLC
339
46319
Suntrust-SC00169 NCF: Liberty
5 W Main St
Liberty
SC
Inland American Retail Management LLC
340
46320
Suntrust-SC00170 NCF: Mauldin
203 W Butler Ave
Mauldin
SC
Inland American Retail Management LLC

 
 
 
A-15

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

341
46322
Suntrust-TN00171 Woodbine Branch
2915 Nolensville Road
Nashville
TN
Inland American Retail Management LLC
342
46323
Suntrust-TN00172 Donelson Branch
2503 Lebanon Road
Nashville
TN
Inland American Retail Management LLC
343
46324
Suntrust-TN00179 Cool Springs Branch
1725 Mallory Lane
Brentwood
TN
Inland American Retail Management LLC
344
46325
Suntrust-TN00181 Hillsboro Village Branch
1605 21st Avenue South
Nashville
TN
Inland American Retail Management LLC
345
46326
Suntrust-TN00184 Nolensville Road Branch
4310 Nolensville Road
Nashville
TN
Inland American Retail Management LLC
346
46327
Suntrust-TN00191 Brentwood Maryland Far
5030 Thoroughbred Lane
Brentwood
TN
Inland American Retail Management LLC
347
46328
Suntrust-TN00193 Smyrna Branch
189 South Lowry Street
Smyrna
TN
Inland American Retail Management LLC
348
46329
Suntrust-TN00204 Lebanon Main Office
240 West Main Street
Lebanon
TN
Inland American Retail Management LLC
349
46330
Suntrust-TN00209 South Side Branch - Mu
1250 South Church Street
Murfreesboro
TN
Inland American Retail Management LLC
350
46331
Suntrust-TN00210 University Branch
1213 Greenland Drive
Murfreesboro
TN
Inland American Retail Management LLC
351
46334
Suntrust-TN00270 Lookout Valley Branch
101 Browns Ferry Road
Chattanooga
TN
Inland American Retail Management LLC
352
46335
Suntrust-TN00275 North County Branch
9627 Dayton Pike
Soddy Daisy
TN
Inland American Retail Management LLC
353
46336
Suntrust-TN00276 Signal Mountain Branch
1301 Taft Highway
Signal Mountain
TN
Inland American Retail Management LLC
354
46337
Suntrust-TN00280 East Ridge Branch
4323 Ringgold Road
East Ridge
TN
Inland American Retail Management LLC
355
46338
Suntrust-TN00281 Lee Highway Branch
7001 Lee Highway
Chattanooga
TN
Inland American Retail Management LLC
356
46339
Suntrust-TN00287 West Tenth Street Branch
110 West Tenth Street
Chattanooga
TN
Inland American Retail Management LLC
357
46340
Suntrust-TN00316 Walnut Street Facility
426 West Walnut Street
Johnson City
TN
Inland American Retail Management LLC
358
46341
Suntrust-TN00324 Allandale  Mt Carmel
4233 West Stone Drive
Kingsport
TN
Inland American Retail Management LLC
359
46343
Suntrust-TN00397 Loudon Facility
414 Wharf Street
Loudon
TN
Inland American Retail Management LLC
360
46344
Suntrust-TN00400 Alpha Facility
5716 West Andrew Johnson Highway
Morristown
TN
Inland American Retail Management LLC
361
46346
Suntrust-VA00185 Chippenham
7133 Forest Hill Ave
Richmond
VA
Inland American Retail Management LLC
362
46347
Suntrust-VA00186 Ampthill
4830 Jefferson Davis Hwy
Richmond
VA
Inland American Retail Management LLC

 
 
 
A-16

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

363
46348
Suntrust-VA00333 Gloucester Courthouse
6548 Main Street
Gloucester
VA
Inland American Retail Management LLC
364
46349
Suntrust-VA00344 Annandale East
4250 John Marr Drive
Fairfax
VA
Inland American Retail Management LLC
365
46350
Suntrust-VA00421 Hunter Hill
869 N. Lee Highway
Lexington
VA
Inland American Retail Management LLC
366
46352
Suntrust-VA00441 Chancellor
3557 Plank Road
Fredericksburg
VA
Inland American Retail Management LLC
367
46353
Suntrust-VA00453 Fort Hill Village
6001 Fort Avenue
Lynchburg
VA
Inland American Retail Management LLC
368
46354
Suntrust-VA00475 South Roanoke
112 McClanahan Street
Roanoke
VA
Inland American Retail Management LLC
369
46356
Suntrust-VA00491 Kent Street
400 West Main Street
Radford
VA
Inland American Retail Management LLC
370
46357
Suntrust-VA00506 Kingsmill
496 Mclaws Circle
Williamsburg
VA
Inland American Retail Management LLC
371
46358
Suntrust-VA00516 Great Bridge
320  South Battlefield Blvd
Chesapeake
VA
Inland American Retail Management LLC
372
46359
Suntrust-VA00524 Onancock
62 Market Street
Onancock
VA
Inland American Retail Management LLC
373
46360
Suntrust-VA00527 Accomac
23364 Front Street
Accomac
VA
Inland American Retail Management LLC
374
46361
Suntrust-VA00537 Painter
33287 Railroad Avenue
Painter
VA
Inland American Retail Management LLC
375
46362
Suntrust-VA00549 Collinsville
3000 Virginia Avenue
Collinsville
VA
Inland American Retail Management LLC
376
46363
Suntrust-VA00571 Patrick County
114 West Blue Ridge Street
Stuart
VA
Inland American Retail Management LLC
377
46364
Suntrust-VA00572 Garrisonville
160 Garrisonville Road
Stafford
VA
Inland American Retail Management LLC
378
46366
Suntrust-VA00922 NCF: Cave Springs
4110 Brambleton Ave SW
Roanoke
VA
Inland American Retail Management LLC
379
44687
Sycamore Commons
10530 Northwest Parkway
Matthews
NC
Inland American Retail Management LLC
380
44581
The Center At Hugh Howell
4420 Hugh Howell Road
Tucker
GA
Inland American Retail Management LLC
381
44591
The Highlands
2301 FM 407
Flower Mound
TX
Inland American Retail Management LLC
382
44556
The Market At Hilliard
1852 Hilliard Rome
Hilliard
OH
Inland American Retail Management LLC
383
48907
The Radian (At UPENN) Retail
3925 Walnut St.
Philadelphia
PA
Inland American Retail Management LLC
384
44670
Thomas Crossroads
3150 Hwy 34 East
Newnan
GA
Inland American Retail Management LLC
385
44520
Tomball Town Center
14060 Fm-2920 Road
Tomball
TX
Inland American Retail Management LLC

 
 
 
A-17

--------------------------------------------------------------------------------

 
 
 

 
Building
Property Name
Address
City
ST
Manager

386
44541
Triangle Center
1015 Ocean Beach Hwy
Longview
WA
Inland American Retail Management LLC
387
44691
Tulsa Hills Shopping Center
7336 S Olympia Avenue W
Tulsa
OK
Inland American Retail Management LLC
388
48922
UH Fullerton Retail
555 N. Commonwealth Ave
Fullerton
CA
Inland American Retail Management LLC
389
48934
UH Tempe Retail
323 East Veterans Way
Tempe
AZ
Inland American Retail Management LLC
390
44688
Universal Plaza
5401 N University Drive
Lauderhill
FL
Inland American Retail Management LLC
391
48930
University House @ TCU Retail
3201 South University Drive
Fort Worth
TX
Inland American Retail Management LLC
392
44703
University Oaks Shopping Center
201 University Oaks Blvd
Round Rock
TX
Inland American Retail Management LLC
393
40108
Victory Lakes Town Center
NEC of I-45 and FM 646
League City
TX
Inland American Retail Management LLC
394
44730
Walden Park
14005 RESEARCH BLVD
AUSTIN
TX
Inland American Retail Management LLC
395
44673
Ward's Crossing
4026D-4040 Wards Road
Lynchburg
VA
Inland American Retail Management LLC
396
44901
Ward's Crossing - Oea
4026D-4040 Wards Road
Lynchburg
VA
Inland American Retail Management LLC
397
44610
Washington Park Plaza
17730 - 18300 South Halsted Street
Homewood
IL
Inland American Retail Management LLC
398
44731
West Creek Shopping Center
4404 William Cannon
AUSTIN
TX
Inland American Retail Management LLC
399
44728
Westport Village
1315 Herr Lane
Louisville
KY
Inland American Retail Management LLC
400
44696
White Oak Crossing
2700 Timber Drive
Garner
NC
Inland American Retail Management LLC
401
44511
Willis Town Center
904 W Montgomery St.
Willis
TX
Inland American Retail Management LLC
402
44506
Winchester Town Center
9344 Jones Road
Houston
TX
Inland American Retail Management LLC
403
44524
Windermere Village
12020 Fm 1960 Rd W
Houston
TX
Inland American Retail Management LLC
404
44705
Woodlake Crossing
SWQ. of FM 78 & Woodlake Parkway
San Antonio
TX
Inland American Retail Management LLC

 
 
 
 
A-18